Title: To James Madison from Victor Pepin and Cayetano Mariotini, 16 November 1813
From: Pepin, Victor,Mariotini, Cayetano
To: Madison, James


        
          Philadelphia 16th. November 1813
        
        The subscribers beg leave to represent that having obtained permission from the Spanish Government at the Havanna to transport thither a part of their Company of Equestrian Performers & Horses, for the purpose of public Exhibition in that Place, they are embolded to solicit your Excellency for Permission to equip and clear out a Cartel vessel under proper Stipulations, that the voyage out shall be restricted to Carrying Mr. Pepin with part of the Company & Boards sufficient to build a Circus there, with any other Passengers who may go without violating any of the rules of the War, in which this Country is engaged, & that the voyage back again, shall be restricted to carrying such Spaniards or Americans as may lawfully come.
        The subscribers beg leave to add, that this Spanish Permission, being limited in point of time will expire, unless they can speedily avail themselves of it, & that they are induced to believe, that if they can accomplish the voyage, it will prove a very lucrative one. No contravention of any Law of this Country being contemplated, the Subscribers flatter themselves, that this application will not be deemed unreasonable, but that his Excellency the President will be pleased to consent to it, in which Event the Subscribers have reason to hope of obtaining a Passport, from the regular british authorities for the same Purpose, with very high Respect they have the Honor to remain, His Excellency’s most obedient & humble Servants
        
          Vr. PepinCayetano Mariotini
        
      